DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are currently pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 10, recites the limitation “and the electronic processor is to generate the time-of-flight based on a time interval between the sending of the poll signal and the receiving of the proximity signal, and to change a time interval for repeating the poll signal responsive to identifying the proximity event” with emphasis underlined. 
The claim limitation “a time interval” is indefinite because it appears to have two different meanings according to the claim. The first meaning is the time 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dasilva (Pub. No.: US 2008/0018472 A1) in view of Kaufmann (Pub. No.: US 2019/0129025 A1).

Regarding claim 1, Dasilva teaches a proximity monitor (Abstract, personal safety system), comprising: 
a proximity detector to receive a proximity signal (Fig. 1, vehicle comprises of RFID equipments to receive signals from the RFID transponder 10a); 
a memory; and
an electronic processor (Fig. 1, processor 30) to: 
 	identify a proximity event responsive to the proximity measure being less than a proximity threshold (para [0023], “The sensor may comprise at least one sensing antenna defining a zone for sending and receiving signals to and from the RFID tag within the zone, a transceiver for generating an receiving signals from the at least on antenna and a processor for comparing the signals received by the antenna against values representing distance of the RFID tag to the antenna” and para [0026], “The stopping means may be adapted to stop the ” The vehicle measures the distance of the tag from the vehicle based on the signal received from the tag. In response to the distance of the tag is less than a first or second distance, the vehicle generates an alert or stops the vehicles); and 
 	store a log entry for the proximity event in the memory, the log entry identifying a first identifier associated with the proximity monitor and a second identifier associated with a sender of the proximity signal (para [0041], “ The outputs may further include RFID encoded data read from the workman's tag 10, such as a unique identifier which may be recorded by the processor 30 in its associated memory for later replay to display, for example, the identity of the workman, the speed of the travel of the machine, location information (if the system is GPS equipped) of the workman relative to the machine, etc.”. The vehicle stores the workman’s tag ID and the vehicle’s speed and location).  
Dasilva teaches the distance between the workman’s tag and the vehicle is  a time-of flight measurement for the proximity signal; 
However, in the same field of personal safety system, Kaufmann teaches a radio frequency system configured to determine the distance between two RFID devices by using time-of-flight measurement. See Fig. 1, and para [0051], “The tags 4 and anchors 5 are configured for radio frequency (RF) time-of-flight measurements (e.g. by two-way ranging) between anchors 5 and tags 4 to determine the distance between them.”.
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dasilva’s RFID devices to use any well-known methods, such as time-of-flight measurement as taught by Kaufmann, to accurately determine distance.

Regarding claim 3, Dasilva in the combination teaches the proximity monitor of claim 1, wherein the proximity signal comprises a radio frequency signal, and the proximity detector comprises a transceiver to receive the radio frequency signal (para [0023], “The sensor may comprise at least one sensing antenna defining a zone for sending and receiving signals to and from the RFID tag within the zone, a transceiver for generating an receiving ”).  
 
Regarding claim 4, Kaufmann in the combination teaches the proximity monitor of claim 3, wherein the transceiver is to send a poll signal to a neighboring proximity monitor and receive the proximity signal from the neighboring proximity monitor, and the electronic processor is to generate the time-of-flight based on a time interval between the sending of the poll signal and the receiving of the proximity signal (para [0053], “The time-of-flight is measured as the difference between the anchor INIT transmit timestamp, the anchor FINAL receive timestamp, minus the time delay.”).  

Regarding claim 5, Kaufmann in the combination teaches the proximity monitor of claim 4, wherein the electronic processor is to subtract a latency metric from the time interval to generate the time-of-flight (para [0053], “The time-of-flight is measured as the difference between the anchor INIT transmit timestamp, the anchor FINAL receive timestamp, minus the time delay.”).  

Regarding claim 7, recite a method for the proximity monitor of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 8, recites a proximity monitor comprising some limitations that are similar to claim 1. Therefore, similar claim limitations are rejected for the same reasons. 
Dasilva further teaches the additional claim limitation of a proximity monitor comprising:
a vehicle interface; and 
send an alarm signal over the vehicle interface responsive to identifying the proximity event (para [0040], “Thus the outputs generated may include a sensory alarm to alert the operator to the presence of the workman within the detectable range or ranges of the system. The sensory alarms may be visual, auditory, or any other appropriate sensory alarm, and combinations thereof.”).  

Regarding claim 9, recites a proximity monitor comprising some limitations that are similar to claim 1. Therefore, similar claim limitations are rejected for the same reasons. 
Dasilva further teaches the additional claim limitation of a proximity monitor comprising:
wherein the proximity signal comprises a radio frequency signal (para [0023], RFID communication); and 
modify the proximity threshold responsive to identifying the proximity event (para [0053], “The processor may monitor vehicle speed, and determine the relative closing distance for example using the ultrasound sensor 70 so as to factor in that, for example, the response time required for a piece of machinery to slow or stop will increase typically with the increased velocity of the machine approaching the workman. The processor will thus adjust or the system will otherwise adjust, for example, the inner read range accordingly so as to provide increased reaction time to allow for the lag between detection and implementation of an automatic machine shut-down and stopping of the machine.”. The system adjusts the alert/stop distance according to the speed of the vehicle approaching the workman.).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dasilva (Pub. No.: US 2008/0018472 A1) in view of Kaufmann (Pub. No.: US 2019/0129025 A1) as applied to claim 1 and further in view of Flick (Pat. No.: US 11,194,464 B1).

Regarding claim 2, Dasilva teaches a proximity monitor of claim 1, whererin the system comprises of ultrasound sensor configured to measure sound signals to determine distance (para [0044]) but fails to expressly teach wherein the proximity signal comprises an audible signal, and the proximity detector comprises a microphone to receive the audible signal.  
However, in the same field of sound sensor, Flick teaches a system configured to use a microphone to receive sound signals and to determine distance by using time-difference-of-arrival, which is directly related to the time-of-flight. See Col. 11 line 26-40, “A time at which each of the microphones 124 receives the sound may be determined and a time-difference-of-arrival calculation may be performed to determine the differences in time at which the sound arrived at the microphones 124. This information may be utilized to determine a distance from each of the microphones 124 to the sound emitter, which may be utilized to determine a location of the sound emitter and thus a location of the object 104.”.
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dasilva’s vehicle system with a microphone to determine the distance of the workman to improve measurement accuracy. 

s 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dasilva (Pub. No.: US 2008/0018472 A1) in view of Kaufmann (Pub. No.: US 2019/0129025 A1) as applied to claim 1 or 9 and further in view of Howell (Pub. No.: US 2002/0115436 A1).

Regarding claim 6, Dasilva in the combination teaches the proximity monitor of claim 4, further comprising:
an orientation sensor to generate movement state data (para [0053], “The processor may monitor vehicle speed,”),
wherein the proximity monitor is to repeat the sending of the poll signal, the receiving of the proximity signal, and the generating of the time-of-flight measurement after a first time interval (para [0050], “The shoulder and side antenna areas 86 and 88 each wrap around the safety vest 80 so as to be exposed to both the front and back 82 and 84 of the vest for continuous communication with the antenna 22.”. The workman’s tag and the vehicle are in continuous communication).
Dasilva fails to teach the electronic processor is to change the first time interval responsive to a change in the movement state data.
However, in the same field of communication, Howell teaches the transmission frequency or time interval between successive transmissions is adjusted based on the speed of the device. See para [0006], “The invention ”.
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dasilva’s vehicle system to increase or decrease transmission interval based on the speed of the vehicle to improve safety and power usage. 

Regarding claim 10, Kaufmann in the combination teaches the proximity monitor of claim 9, wherein the proximity signal comprises a radio frequency signal, the proximity detector comprises a transceiver to receive the radio frequency signal, the transceiver is to send a poll signal to a neighboring proximity monitor and receive the proximity signal from the neighboring proximity monitor, and the electronic processor is to generate the time-of-flight based on a time interval between the sending of the poll signal and the receiving of the proximity signal (para [0053], “The time-of-flight is measured as the difference between the ”).
The combination fails to teach the electronic processor is configured to change a time interval for repeating the poll signal responsive to identifying the proximity event.
However, in the same field of communication, Howell teaches the transmission frequency or time interval between successive transmissions is adjusted based on the speed of the device. See para [0006], “The invention may further comprise a method of adjusting the transmission frequency period of a remote unit in a telematics system comprising: determining the speed of movement of the remote unit; adjusting the transmission frequency period in response to the speed of movement of the remote unit so that the period is increased whenever the remote unit is moving at a lower speed and decreased whenever the remote unit is moving at a higher speed.”.
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dasilva’s vehicle system to increase or decrease transmission interval based on the speed of the vehicle to improve safety and power usage. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685